Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/15/2022 has been entered. Claims 1-21 are pending in the application. 

Response to Arguments
	Applicant argues on page 9-10 Remarks filed on 4/15/2022 that Beaman's "cyber-physical" system is essentially a sensor system that monitors the well's operational conditions. Beaman's model "mirrors" the operation of the well merely means tracking the well operations. It reflects the conditions of the actual well. Beaman does not teach any type of simulation. Even more so, Beaman does not teach determining reference values from those simulations, and then comparing live well measurements (kick indicators) to those reference values. Applicants pointed out that the Office Action noted that this particular distinction was not previously set forth in the claims. Thus, independent claims 1, 8, and 15 were amended to make this more clear. To that end, the term "estimated" was added to the "one or more estimated kick condition reference values from the drilling operation simulation" to further distinguish this value from the actual measurement data received from the sensor; to further clarify the meaning of "simulation" as used in the claims.
Examiner respectfully disagreed with applicant’s arguments. First, as mentioned in the previous office action, neither the specification nor claims provide specific definition for “perform a drilling operation simulation with kick conditions”. For example, this limitation does not exclude the teaching of the model of Beaman. In particular, the amendment “estimated” from previous response did not provide specific definition or change the limitation to a specific condition that would exclude the teaching of the model of Beaman.
Furthermore, in light of applicant’s specification [0050] “Drilling hydraulic modeling module 245 is configured to generate a drilling hydraulic model to perform simulations using received data measurements. …” [0062] “Drilling hydraulic modeling module 245 (shown in FIG. 2) analyzes 306 data measurements 302 using data analytics techniques to determine an occurrence of a kick. More specifically, drilling hydraulic modeling module 245 (shown in FIG. 2) is configured to generate a drilling hydraulic model to perform hydraulic simulations using received data measurements 302. The drilling hydraulic model uses data measurements 302 to perform hydraulic simulations of normal drilling operation conditions to obtain one or more reference values. The drilling hydraulic model further uses data measurements 302 to perform hydraulic simulations of drilling operation conditions during kick conditions to obtain one or more reference values. …”, examiner interpret this “a drilling operation simulation with kick conditions” as an operation of a well model or simulation using measurement. Therefore, under the broadest reasonable interpretation, the model of Beaman (see [23], [66-68], [71-72]) discloses this limitation “perform a drilling operation simulation with kick conditions”.
As mentioned in the previous office action, applicant’s arguments are not persuasive and 103 rejection are maintained since applicant’s amendment did not change the scope of the claims. Lastly, examiner provided a prima facie case of obviousness with respect to claims 1, 8, and 15 and cited [0126] of Beaman for disclosing the feature of "determin[ing] a deviation value between the measurement data received from the at least one sensor and the one or more estimated kick condition reference values" on page 13 Non-Final mailed 10/15/2021. Furthermore, applicant did not provide evident to show that examiner’s consideration was incorrect. Note that, this argument “the term "estimated" was added to the "one or more estimated kick condition reference values from the drilling operation simulation" to further distinguish this value from the actual measurement data received from the sensor; to further clarify the meaning of "simulation" as used in the claims” did not illustrate the differences between claimed invention and prior arts.
In summary, applicant’s arguments are not persuasive and 103 rejection are maintained.

Examiner’s Recommendation
In the previous office action, examiner found allowable subject matter in light of specification [0063] Fig. 3 that would advance the prosecution. See Office Appendix 10/15/2021 for proposed amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al (US 2015/0112597 A1), hereinafter Laing, in view of Beaman, JR. et al (US 2016/0237810 A1), hereinafter Beaman.

Claim 1. An early kick detection system comprising: 
Claim 8. A method for controlling an early kick detection system, the early kick detection system including at least one sensor associated with a drilling system of a well and a kick detection computing device coupled to the at least one sensor and an operator computing device, said method comprising:
Claim 15. A non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by a kick detection computing device coupled to at least one sensor associated with a drilling system of a well and an operator computing device, the computer-executable instructions cause the kick detection computing device to:
Laing: Fig. 2 disclose a computing device.  [0040] “Referring to FIG. 2, a block diagram of a model definition device 200 is shown in accordance with an illustrative embodiment. Model definition device 200 may be located on a drilling rig of the plurality of drilling rigs 101 or remote from the plurality of drilling rigs 101. Model definition device 200 may include an input interface 202, an output interface 204, a communication interface 206, a computer-readable medium 208, a processor 210, a model definition application 222, data warehouse 112, and a predictive model 224. Fewer, different, and/or additional components may be incorporated into model definition device 200.”

Laing discloses at least one sensor associated with a drilling system of a well; and a kick detection computing device, wherein said kick detection computing device is coupled to said at least one sensor and an operator computing device, said kick detection computing device configured to: 
Laing: Fig 4 [0073] “Data and messages may be transferred between prediction device 400 and drilling operation control(s) 228 and/or drilling operation sensor(s) 226  [correspond to at least one sensor associated with a drilling system of a well] using second communication interface 406. Data and messages may be transferred between prediction device 400 and drilling operation control(s) 228 and/or drilling operation sensor(s) 226 using second input interface 402 and/or second output interface 404 [correspond to kick detection computing device is coupled to said at least one sensor and an operator computing device]. Second computer-readable medium 408 provides the same or similar functionality as that described with reference to computer-readable medium 208 of model definition device 200 though referring to prediction device 400. Second processor 410 provides the same or similar functionality as that described with reference to processor 210 of model definition device 200 though referring to prediction device 400. [correspond to computing device]”
[0089] “The determination may be based on the received flow back measurement data exceeding the predicted values by more than half the confidence level value… Exceeding the maximum curve of acceptable fluid flow back band 600 may be evidence of a fluid influx from the geology indicating a potential well kick.” [correspond to kick detection] Examiner considers the prediction device can be used to detect well kick. 
Laing discloses receive measurement data from the at least one sensor, wherein the measurement data is associated with one or more kick indicators used to identify a well kick; 
Laing: [0089] “The determination may be based on the received flow back measurement data [correspond to receive measurement data from sensor] exceeding the predicted values by more than half the confidence level value. For illustration, referring to FIG. 6c, the received flow back measurement data is represented by flow back curve 602 shown at a later point in time. An alarm may be triggered at time point 606 based on the received flow back measurement data exceeding the maximum curve of acceptable fluid flow back band 600. Exceeding the maximum curve of acceptable fluid flow back band 600 may be evidence of a fluid influx from the geology indicating a potential well kick [correspond to the measurement data is associated with kick indicators used to identify a well kick].”
[0003] “The fluid flow back measurement datum is determined from sensor data generated by a sensor used as part of the drilling operation.”
Laing discloses perform a drilling operation simulation with normal conditions; determine one or more estimated normal condition reference values from the drilling operation simulation with normal conditions;
[0077-0079] “In an operation 502, a geological indicator is received. The geological indicator indicates a type of the current geology of the drilling operation to use for a current prediction of the one or more flow back measures…. In an operation 506, values of the one or more flow back values of the drilling operation are predicted as a function of time by executing the selected predictive model 224 defined for the geological indicated by the geological indicator with the control data 414 and sensed data 412 received in operation 504 as an input. [correspond to perform a drilling operation simulation with normal conditions] In an operation 508, the predicted values of the one or more flow back values of the drilling operation are output. For example, the predicted values may be output to second display 417 for review by a user and/or output to second computer-readable medium 408. [correspond to determine one or more estimated normal condition reference values from the drilling operation simulation with normal conditions] For illustration, referring to FIG. 6a, the predicted values of the one or more flow back values of the drilling operation are represented by an acceptable fluid flow back band 600 shown in accordance with an illustrative embodiment. Acceptable fluid flow back band 600 indicates the predicted values of the one or more flow back values of the drilling operation as a function of time and has a width that is defined by the received confidence level value. …” Examiner considers “the normal conditions” correspond to “the predicted values of the one or more flow back values of the drilling operation are represented by an acceptable fluid flow back band”.
Laing discloses determine a deviation value between the measurement data received from the at least one sensor and the one or more estimated references values and generate a signal based on the deviation value 
Laing: [0088-0089] “In an operation 514, the received flow back measurement data is compared to the predicted values [correspond to determine a deviation value between the measurement data received from the at least one sensor and the one or more estimated references values]. In an operation 516, a determination is made concerning whether alarm system 418 should be triggered to issue an alarm. [correspond to generate a signal based on the deviation value] If alarm system 418 should not be triggered to issue an alarm, processing continues in an operation 520. If alarm system 418 should be triggered to issue an alarm, processing continues in an operation 518. The determination may be based on the received flow back measurement data exceeding the predicted values [correspond to deviation value] by more than half the confidence level value. For illustration, referring to FIG. 6c, the received flow back measurement data is represented by flow back curve 602 shown at a later point in time. An alarm may be triggered at time point 606 based on the received flow back measurement data exceeding the maximum curve of acceptable fluid flow back band 600. Exceeding the maximum curve of acceptable fluid flow back band 600 may be evidence of a fluid influx from the geology indicating a potential well kick.” Examiner consider the signal is corresponding to an alarm.
Laing discloses wherein the signal activates a green status, an amber warning, or a red alarm, wherein the green status, the amber warning, and the red alarm indicate a kick detection status of the drilling system; 
Liang: [0083] “First semicircular region 1002 defines an acceptable fluid flow back region. Second semicircular region 1004 defines a less than acceptable fluid flow back region. Third semicircular region 1006 defines a greater than acceptable fluid flow back region. Each region may include a different color or shading. For example, first semicircular region 1002 may be green [correspond to green status]. Second semicircular region 1004 [correspond to amber warning] and third semicircular region 1006 may be red. [correspond to red alarm]”
[0090] “In operation 518, alarm system 418 is triggered to issue an alarm….. For example, referring to FIG. 10b, fluid flow back status indicator 1000 [correspond to alarm indicator] may be updated at time point 606 to show value indicator 1010 in third semicircular region 1006 indicating that the value for the received flow back measurement datum at time point 606 exceeds P.sub.v+P.sub.vC.sub.l/2. In the illustrative embodiment, the color or the shading of center region 1008 may be changed to match the color or the shading of third semicircular region 1006 to further alert the user to a potential well kick. [correspond to the red alarm indicate a kick detection status of the drilling system]”
Laing discloses transmit the signal to the operator computing device, wherein the operator computing device is configured to display the kick detection status of the drilling system.
Liang: [0082] “As another example, referring to FIG. 10a, a fluid flow back status indicator 1000 is shown in accordance with an illustrative embodiment. Fluid flow back status indicator 1000 may be output to second display 417 for review by a user. In the illustrative embodiment, fluid flow back status indicator 1000 is in the form of a dial. Fluid flow back status indicator 1000 may include a first semicircular region 1002, a second semicircular region 1004, a third semicircular region 1006, a center region 1008, and a value indicator 1010. Fluid flow back status indicator 1000 may include a greater or a fewer number of regions.” Examiner consider Fig. 10A and 10B are example of displaying kick detection status of the drilling system.
[0042] “Output interface 204 provides an interface for outputting information for review by a user of model definition device 200 and/or for use by another application. For example, output interface 204 may interface with various output technologies including, but not limited to, display 216, a speaker 218, a printer 220, etc. Model definition device 200 may have one or more output interfaces that use the same or a different output interface technology. The output interface technology further may be accessible by model definition device 200 through communication interface 206.” [correspond to transmit the signal to the operator computing device, wherein the operator computing device]

Liang does not appear to explicitly disclose the following limitations:
perform a drilling operation simulation with kick conditions; 
determine one or more estimated kick condition reference values from the drilling operation simulation with kick conditions;

However, Beaman discloses perform a drilling operation simulation with kick conditions; determine one or more estimated kick condition reference values from the drilling operation simulation with kick conditions;
[0023] “For present purposes, a "cyber-physical" technique is one in which a model of the well system for the well is coupled to the well system in operation. The model and well system are coupled in that the model incorporates system knowledge and physical knowledge of the well system developed during the well system's design and implementation. The model then resides and operates in a virtual environment to model the well system's operation in real time while the well system is operating based on information acquired by interacting with the well system through the coupling. In this sense, the model "mirrors" the operation of the well system and can continuously track and provide information regarding the well system's operation that is not always amenable to direct observation. This information can then be analyzed to determine whether a kick is actually occurring or even is imminent before it happens.”
Examiner considers the model "mirrors" the operation of the well system include both simulated normal drilling conditions and simulated kick condition. Execution of the model of Beaman correspond to performing a drilling operation simulation with normal/kick conditions.
[0071-0072] “In the context of FIG. 1, a kick may occur when the formation fluids 121 penetrate into the wellbore 115. Such a condition may be caused in a number of ways. For example, the volume or density of the drilling fluids 118 might drop so that the hydrostatic pressure exerted by the drilling fluids 118 is less than the pressure to which the formation fluids 121 are subject. Or, motion of the drill string 112 in the wellbore 115 might cause the hydrostatic pressure to effectively decrease, thereby creating a pressure differential leading to a kick. Those in the art may appreciate other ways in which such a pressure differential may be created and, thus, other ways in which a kick may be initiated. There are known downhole conditions that may be considered “kick indicators”. For present purposes, indicators can be either primary or secondary. Primary indicators are those changes that are attributable to kicks alone, while secondary indicators may be caused by other drilling anomalies or well maneuvers. Primary kick indicators may include an increase in outflow rate, mud pit gain, incorrect fluid fill while tripping, positive flow while pumps are off, etc. Secondary kick indicators may include a decrease in stand pipe pressure and pump pressure, an increase in gas content in outflow mud, increase in rate of penetration, etc. …” [correspond to kick conditions”
[0075] “The well system model 324 in this embodiment incorporates a model of a kick in the context of the well system 103. Inherent in a model-based approach is the assumption that all computational parameters and variables, whether surface or downhole, can be transferred in real-time to calculation servers and that results from the computer models are immediately available for application. A first, detailed model approach for the well flow system and formation in a discretized distributed flow model will now be discussed. An alternative will be discussed afterward.”
Beaman discloses determine a deviation value between the measurement data received from the at least one sensor and the one or more estimated kick condition references values;
[0126] “Flow models for predictive systems include process models, which have found increasing use in kick prediction with the availability of high speed computers. Real-time, advanced mathematical models incorporating multi-phase flow, torque and drag models as well as several sub-models, compute flow out and other well parameters as the drilling process progresses using inputs from installed sensors along the flow line. This is then compared to real-time well data and any discrepancy is used as a predictor of kick or other drilling anomalies. [correspond to determine a deviation value between the measurement data received from the at least one sensor and the one or more estimated kick condition references values]
Laing and Beaman are analogous art because they are from the “same field of endeavor” wellbore analysis and kick prediction.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Laing and Beaman before him or her, to modify the fluid flow back prediction of Laing to include the simulation of different drilling condition of Beaman because this combination provide different comparison and insight of threshold value.
The suggestion/motivation for doing so would have been Beaman: [0005-0007] disclose the improved method of Beaman is resolving/reducing the problems of human error and delay in “kicks” detection.
Therefore, it would have been obvious to combine Beaman with Laing to obtain the invention as specified in the instant claim(s).

Claim 2, 9 and 16.
Laing discloses wherein the one or more kick indicators includes at least one of pressure, temperature, and flow rates measured at different positions in the drilling system.
Laing: [0089] “The determination may be based on the received flow back measurement data exceeding the predicted values by more than half the confidence level value. For illustration, referring to FIG. 6c, the received flow back measurement data is represented by flow back curve 602 shown at a later point in time. An alarm may be triggered at time point 606 based on the received flow back measurement data exceeding the maximum curve of acceptable fluid flow back band 600. Exceeding the maximum curve of acceptable fluid flow back band 600 may be evidence of a fluid influx from the geology indicating a potential well kick [correspond to kick indicators].” In example Fig. 6C illustrate that the flow back data can be pressure or flow or volume.
[0048] “The data stored in data warehouse 112 may be received from the one or more drilling operation sensors 226. Example sensors include pressure sensors, temperature sensors, position sensors, velocity sensors, acceleration sensors, flow rate sensors, etc. that may be mounted to various components used as part of the drilling operation” Examiner considers the input data from the sensors include position information.

Claim 3, 10 and 17.
Beaman discloses said kick detection computing device further configured to generate a drilling hydraulic model, wherein the drilling hydraulic model generates the estimated value for each of the one or more kick indicators during simulated normal operating conditions and the estimated value for each of the one or more kick indicators during the simulated kick condition.
Beaman: [0050] “In particular, the model(s) 324 model the well system of the well 100 that are pertinent to a kick. For example, in the detection of kick, the pertinent parts of the well system that should be modeled include the hydraulics [correspond to generate a drilling hydraulic model], the mechanics of the system, and the formation. They hydraulics would include information such as the physical characteristics (e.g., weight, temperature, pH, gas content), the volume, and the rate of circulation of the drilling fluids as well as return flow and input flow. …. The formation would include geophysical characteristics such as those listed in Table 3 below. The various part of the well system may be separately modeled and then interfaced or all integrated into a single model. Thus, the models(s) 324 may be a single model or a plurality of models.”
[0066] “The physics-based, state space well system model 324 generates an estimate of a modeled condition correlative to a kick [correspond to generate the estimated value for each of the one or more kick indicators]. A kick can generally be represented by a downhole or surface condition that is quantifiable but not amenable to direct measurement.”
Beaman: [0023] “For present purposes, a "cyber-physical" technique is one in which a model of the well system for the well is coupled to the well system in operation. … In this sense, the model "mirrors" the operation of the well system and can continuously track and provide information regarding the well system's operation that is not always amenable to direct observation. This information can then be analyzed to determine whether a kick is actually occurring or even is imminent before it happens.”
Examiner considers the model "mirrors" the operation of the well system include both simulated normal drilling conditions and simulated kick condition. 

Claim 4, 11 and 18.
Beaman discloses wherein said kick detection computing device is further configured to, based on the deviation, at least one of automatically advise a drilling operator to suspend a predefined operating sequence, initiate drilling to stop, and trigger a well shutdown.
Beaman: [0062] “Once the probability and its confidence measure are obtained (at 230), it may be used in a variety of ways. In one embodiment, it is communicated to a drilling engineer or some other operator [correspond to advise a drilling operator] who then decides whether corrective action is warranted and, if so, what that action might be. Or, the process may be automated so that when the probability breaches a specified threshold within a specified confidence measure, certain corrective actions are automatically taken. What these corrective actions might be will be implementation specific and will depend on the circumstances of the kick within the context of the well. The probability and its confidence measure may also be archived for review at a later date” Examiner considers the corrective actions include suspend a predefined operating sequence, initiate drilling to stop, and trigger a well shutdown.
Examiner considers the result of the Laing’s comparison can be used in Beaman’s  algorithm to trigger an automatic advisory of corrective actions when it breaches a specific threshold within a specific confidence measure.

Claim 5, 12 and 19.
Laing discloses wherein said at least one sensor includes at least one of an annular flow meter and a tool joint locator.
Laing: [0011] “The sensor can be selected from a group comprising a flow back pressure sensor, a flow back flow rate sensor, and a flow back volume sensor.” Examiner considers the flow back flow rate sensor include annular flow meter. 
[0048] “Example sensors include pressure sensors, temperature sensors, position sensors [correspond to tool joint locator], velocity sensors, acceleration sensors, flow rate sensors [correspond to annular flow meter], etc. that may be mounted to various components used as part of the drilling operation.”

Claim 6, 13 and 20.
Laing discloses determine operational data associated with the drilling system, wherein the operational data includes at least one of plots associated with a kick event, rig operational information, plotting of key drilling variables, trend plots, trend analysis, a blowout preventer joint position, length of a drill string in the well, a pressure profile, a temperature profile, a flow rate profile, equivalent circulating density, and updated well geometry; 
Laing: [0089] “The determination may be based on the received flow back measurement data exceeding the predicted values by more than half the confidence level value [correspond to determine operational data associated with the drilling system]. For illustration, referring to FIG. 6c, the received flow back measurement data is represented by flow back curve 602 shown at a later point in time. An alarm may be triggered at time point 606 based on the received flow back measurement data exceeding the maximum curve of acceptable fluid flow back band 600. Exceeding the maximum curve of acceptable fluid flow back band 600 may be evidence of a fluid influx from the geology indicating a potential well kick.” Fig. 6C illustrate a plot associated with a kick event and a pressure/flow rate profile.
Laing discloses transmit the operational data to the operator computing device, wherein the operator computing device is further configured to display at least one of the plots and analysis results associated with a kick event, the rig operational information, the plotting of key drilling variables, the trend plots, the trend analysis, the blowout preventer joint position, the length of a drill string in the well, the pressure profile, the temperature profile, the flow rate profile, the equivalent circulating density (ECD), and the updated well geometry.
Laing: [0042] “Output interface 204 provides an interface for outputting information for review by a user of model definition device 200 and/or for use by another application. For example, output interface 204 may interface with various output technologies including, but not limited to, display 216, a speaker 218, a printer 220, etc. Model definition device 200 may have one or more output interfaces that use the same or a different output interface technology. The output interface technology further may be accessible by model definition device 200 through communication interface 206.” [correspond to transmit the operational data to the operator computing device]
Laing: [0089] “For illustration, referring to FIG. 6c, the received flow back measurement data is represented by flow back curve 602 shown at a later point in time. … Exceeding the maximum curve of acceptable fluid flow back band 600 may be evidence of a fluid influx from the geology indicating a potential well kick.” Fig. 6C illustrate a plot associated with a kick event and a pressure/flow rate profile.

Claim 7, 14 and 21.
Laing discloses wherein said kick detection computing device is further configured to use supervised and unsupervised machine learning techniques on the measurement data to determine trends and identify characteristic deviations caused by kicks.
Laing: [0008] “The predictive model can be determined using a neural network model.” Examiner considers the neural network model is corresponding to machine learning techniques on the measurement data.
[0056] For illustration, the name of a type of predictive model may be "Neural Network", "Linear Regression", "Non-linear Regression", "Support Vector Machine", "Decision Tree", "Partial Least Squares", "Gradient Boosting", etc. A configuration identifies one or more initialization values based on the type of predictive model. For example, when the type of predictive model is indicated as "Neural Network", a number of hidden layers, a number of nodes per layer, a propagation method, etc. may be identified by the first indicator. A plurality of configurations may be defined. For example, when the type of predictive model is neural network, a range of numbers of hidden layers, a range of numbers of nodes per layer, etc. also may be identified by the first indicator.” [correspond to determine trends and identify characteristic deviations caused by kicks.]
[0057] “As an example, SAS.RTM. Enterprise Miner.TM. includes types of predictive models for neural networks (AutoNeural, DMNeural, Neural Network), decision trees (Decision Tree, Gradient Boosting), regression models (Dmine Regression, Least Angle Regressions (LARS), Regression), k-nearest neighbors models (Memory Based Reasoning (MBR)), a partial least squares model (Partial Least Squares), a support vector machine (Support Vector Machine), an ensemble of models that are integrated to define a predictive model (Ensemble), etc.” [correspond to supervised and unsupervised machine learning techniques]
                                                                                                                                                                                                        
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148